                                             Entered on Docket
                                             November 29, 2018
                                             EDWARD J. EMMONS, CLERK
                                             U.S. BANKRUPTCY COURT
                                             NORTHERN DISTRICT OF CALIFORNIA


  1 SHEPPARD, MULLIN, RICHTER
    & HAMPTON LLP
  2 A Limited Liability Partnership       The following constitutes the order of the Court.
    Including Professional Corporations   Signed: November 28, 2018
  3 STEVEN B. SACKS,
    Cal. Bar No. 98875
  4 ssacks@sheppardmullin.com             _________________________________________________
    MICHAEL M. LAUTER,                    M. Elaine Hammond
                                          U.S. Bankruptcy Judge
  5 Cal. Bar No. 246048
    mlauter@sheppardmullin.com
  6 ISAIAH Z. WEEDN,
    Cal. Bar No. 229111
  7 iweedn@sheppardmullin.com
    Four Embarcadero Center,
  8 17th Floor
    San Francisco, CA 94111-4109
  9 Telephone: 415-434-9100
    Facsimile: 415-434-3947
 10
    Attorneys for Plaintiff,
 11 MUFG UNION BANK, N.A.
 12                           UNITED STATES BANKRUPTCY COURT
 13                           NORTHERN DISTRICT OF CALIFORNIA
 14                                    SAN JOSE DIVISION
 15
      In re                                           Case No. 15-50801
 16
      ROBERT BROWER, SR.,                             Chapter 11
 17
                         Debtor.
 18
 19 MUFG UNION BANK, N.A.,                            Adv. Proc. No. 17-05044

 20                      Plaintiff,                   ORDER APPROVING STIPULATION
              v.                                      TO EXTEND THE DISCOVERY CUT-
 21                                                   OFF
      ROBERT BROWER, SR., an individual,
 22   PATRICIA BROWER, an individual,
      COASTAL CYPRESS CORPORATION, a
 23   California corporation, COASTAL
      CYPRESS CORPORATION, a Delaware
 24   corporation, AMERICAN COMMERCIAL
      PROPERTIES, INC., a Nevada corporation,
 25   ANTHONY NOBLES, an individual,
      WILFRED “BUTCH” LINDLEY, an
 26   individual, RICHARD BABCOCK, an
      individual, PATRICIA BROWER TRUST,
 27   and DOES 1-50,
                           Defendants.
 28

Case: 17-05044     Doc# 100    Filed: 11/28/18   Entered: 11/29/18 09:15:59       Page 1 of 3
  1               This Court, having reviewed the parties’ Stipulation to Extend the Discovery
  2 Cut-Off (the “Stipulation”) submitted on November 27, 2018 (Docket No. 99) and good
  3 cause appearing therefor,
  4               IT IS HEREBY ORDERED THAT:
  5               1.    The discovery cut-off shall be extended to February 25, 2019.
  6               2.    The status conference currently set for January 28, 2019 shall be
  7 continued to March 13, 2019 at 10:00 a.m.
  8
  9                                  **END OF ORDER**
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

Case: 17-05044   Doc# 100    Filed: 11/28/18   Entered: 11/29/18 09:15:59    Page 2 of 3
  1                                   Court Service List
  2
  3                                           None.
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

Case: 17-05044   Doc# 100   Filed: 11/28/18   Entered: 11/29/18 09:15:59   Page 3 of 3
